UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 23, 2011 AXT, INC. (Exact name of registrant as specified in its charter) Delaware 000-24085 94-3031310 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4281 Technology Drive Fremont, California 94538 (Address of principal executive offices, including zip code) (510) 683-5900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders. AXT, Inc. (the “Company”) held its Annual Meeting of Stockholders (“Annual Meeting”) on May 23, 2011.The matters voted upon at the Annual Meeting and the results of such voting are set forth below: Proposal 1: Election of two (2) Class I directors to hold office for a three-year term and until their respective successors are elected and qualified: Name of Director FOR % WITHHELD % Broker non-vote David Chang Morris Young Dr. Morris S. Young and Dr. David C. Chang were duly elected as Class I directors. Proposal 2: Advisory vote on executive compensation: SHARES PERCENT For approval Against Abstain Broker non-vote Proposal 2 was approved. Proposal 3: Advisory vote on the frequency of holding an advisory vote on executive compensation: SHARES PERCENT One Year Two Years Three Years Abstain Broker non-vote The frequency of once every year was selected by our stockholders. The stockholders select an option other than the board recommendation of once every three years. Pursuant to the stockholders’ preference, the board has determined to hold an advisory vote on executive compensation once every year. 2 Proposal 4: Ratification of the appointment of Burr Pilger Mayer Inc. as the Company’s independent registered public accountants for the fiscal year ending December 31, 2011: SHARES PERCENT For approval Against Abstain Proposal 4 was approved. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AXT, Inc. By: /s/ RAYMOND A. LOW Raymond A. Low Chief Financial Officer Date:May 23, 2011 4
